Citation Nr: 1425827	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  98-09 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for lobectomy of the right lower lung due to granuloma, with chronic bronchitis and chronic obstructive pulmonary disease (COPD), prior to June 26, 2000.

2.  Entitlement to an evaluation in excess of 30 percent for lobectomy of the right lower lung due to granuloma, with chronic bronchitis and COPD, from June 4, 2002, to September 22, 2009.

3.  Entitlement to an evaluation in excess of 60 percent for lobectomy of the right lower lung due to granuloma, with chronic bronchitis and COPD, since September 23, 2009.

4.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the lumbosacral spine at L5-S1.

5.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the thoracic spine.

6.  Entitlement to an evaluation in excess of 10 percent for radiculopathy of the left lower extremity with diabetic neuropathy.

7.  Entitlement to a separate evaluation for radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from April 1960 to April 1963, and from May 1963 to December 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 1998 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to ratings in excess of 30 percent for the lobectomy, 10 percent for the lumbosacral spine, and 10 percent for the thoracic spine disabilities.  During the pendency of the appeal, the Veteran has moved several times; jurisdiction has alternated between the Winston-Salem and Atlanta, Georgia, ROs.  The Veteran currently resides in the jurisdiction of the Atlanta, RO.

In September 1998, the Veteran testified at a personal hearing held before a Veterans Law Judge via videoconference from the Atlanta RO.  A transcript of the hearing is of record.  The Judge who presided over that hearing is no longer employed by the Board; as the law requires that the Veterans Law Judge who conducts a hearing must participate in any decision on the appeal, the Veteran was offered an opportunity for another hearing.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  In correspondence received in June 2006, the Veteran declined an additional hearing.

This case was previously before the Board in March 1999 and October 2003, when the issues were remanded for further development and readjudication under amended rating criteria for the spine.  In July 2006, the Board issued a decision denying entitlement to increased evaluations.  The Veteran appealed these denials to the Court of Appeals for Veterans Claims (CAVC or the Court), which in February 2008, on the basis of a Joint Motion for Partial Remand, vacated the Board's decision and remanded the matters for further development.

The Board in turn remanded the claims for examination and medical opinions in July 2008, July 2009, and April 2012.  They are now returned to the Board for further appellate consideration. 

The Board notes that the issues with regard to evaluation of lobectomy of the right lung have been recharacterized since the initiation of the appeal.  During the pendency of the appeal, in March 2003, the RO granted entitlement to a 100 percent Schedular evaluation from June 26, 2000, to June 4, 2002.  As this represents a grant of the maximum possible evaluation, there is no further question remaining for consideration by the Board with regard to that period; that stage is not reflected in the listed appellate issues.  Moreover, in a December 2009 rating decision, the RO granted entitlement to an increased 60 percent evaluation for the lobectomy, effective September 23, 2009.  As this was not a full grant of the maximum benefit sought on appeal, it is considered part of the ongoing appellate issue; the Veteran indicated his continued disagreement with the assigned evaluation in October 2010 correspondence.  The Board notes that the RO improperly took this as a notice of disagreement (NOD) with the effective date assigned for the increased 60 percent evaluation; the issue of rating prior to September 23, 2009, is part of the instant appeal, and the RO had no jurisdiction to initiate an appeal on a completely subsumed matter.  Finally, the issue has been recharacterized to reflect the grant of service connection for chronic bronchitis and COPD in an August 2013 rating decision and their inclusion in the lobectomy disability for rating purposes.

Regarding radiculopathy of the left lower extremity, the RO in December 2009 granted service connection and assigned a 10 percent evaluation for the condition, effective November 6, 1996.  It is rated in conjunction with diabetic neuropathy, which was previously service-connected.  As the radiculopathy is part of the claim for increase in evaluation for the lumbar spine under the applicable criteria, it was added to the current appeal in the April 2012 Board decision.  Diabetic neurological symptoms of the right lower extremity were also service-connected, effective July 27, 2007, in a January 2008 rating decision.  However, evidence of record also associates at least some of the right leg neurological complaints with the back disabilities.  Accordingly, the question of proper evaluation of the right lower extremity must also be considered to be on appeal.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, while the Veteran has indicated his various service-connected disabilities have interfered with employment activities, he has not alleged that he is unemployable.  He has instead indicated that he willingly retired and then engaged in minimal, part-time work.  No TDIU claim is therefore inferred.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.

In April 2012, the Board found that the Veteran may have been raising a claim of entitlement to service connection for sleep apnea in a statement received in February 2011.  The Veteran may also be raising an issue concerning an enlarged prostate.  See Veteran's statement dated in January 2013.  While these matters may have been raised by the record, they were not adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2012, the Board remanded the Veteran's appeals for additional development, to include securing additional private medical evidence and a valid medical opinion.  Unfortunately, further remand is now necessary.

With regard to the private records, the Board directed that the Veteran should be contacted and asked to supply properly completed VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for the Hughston Clinic and Hospital in Columbus, Georgia; Kaiser Permanente; and Primus in Fayetteville, North Carolina.  The releases were solicited by the Appeals Management Center (AMC) in Washington, DC, in April 2012, but it appeared no response was ever received.

Recently, however, the RO was asked to supply a copy of all information maintained by it in connection with the "appeal" for an earlier effective date for the assignment of a 60 percent evaluation for COPD.  The materials forwarded to the Board include VA Form 21-4142's covering all the requested providers and including other doctors.  They were sent to the RO in May 2012.  No action appears to have been taken in follow-up.

Another remand is therefore required to properly pursue the identified records.  As the releases have now expired, a new request for such is necessary. 

Additionally, the Board remanded the issue of evaluation of the lobectomy of the right lower lung due to granuloma, with chronic bronchitis and COPD, for a new examination.  The examiner was specifically instructed to comment on the presence or absence of cor pulmonale, right ventricular hypertrophy, and pulmonary hypertension.  Unfortunately, the April 2012 VA examiner was unable to fully comply with that directive.  She commented in a May 2012 addendum to her report that she could not comment on cor pulmonale, as the cardiologist performing the testing stated that "A systolic pressure cannot be estimated reliably in this study."

Clearly, a new study is required to permit the doctor to opine as requested.  VA attempted to correct the deficiency by securing a medical opinion from an in-house medical officer.  However, the absence of a sufficient test is problematic; the necessary data is simply not available with regard to the period since September 2009.  Prior to that date doctors were able to render the needed information.

On remand, appropriate testing should be performed to determine the presence or absence of cor pulmonale since September 2009.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for the Hughston Clinic and Hospital in Columbus, Georgia; Kaiser Permanente; Primus in Fayetteville, North Carolina; Dr. H. Willis; and Dr. R. Schwindt.

The Veteran should be clearly informed of the address to which the forms should be returned.

Upon receipt of such, VA must take appropriate action to contact the identified providers and request complete medical records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Schedule the Veteran for an appropriate VA examination or examinations to assess the current severity of the Veteran's service-connected lobectomy of the right lower lung due to granuloma, with chronic bronchitis and COPD, to include consideration of the presence of cardiac complications such as cor pulmonale, right ventricular hypertrophy, and pulmonary hypertension.  All required testing must be accomplished.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



